92 F.3d 1190
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.William GAMBLE, Appellant.
No. 96-1129.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 28, 1996Filed:  July 12, 1996

Before BEAM, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
William Gamble appeals the district court's1 denial of his motion to dismiss an indictment charging him with drug and firearm offenses.  As he did below, Gamble argues that a prior administrative forfeiture proceeding against cash found in his residence, pursuant to 21 U.S.C. § 881, constituted punishment and posed a double jeopardy bar to his indictment.  Reviewing the district court's ruling de novo,  see United States v. Petty, 62 F.3d 265, 267 (8th Cir.1995), we find Gamble's argument is foreclosed by the Supreme Court's recent decision in  United States v. Ursery, 1996 WL 340815, * 16 (U.S. June 24, 1996) (No. 95-345) (holding that in rem civil forfeitures under 21 U.S.C. § 881(a)(6) are neither "punishment" nor criminal for purposes of Double Jeopardy Clause).


2
Accordingly, we affirm the order of the district court.



1
 The Honorable Thomas M. Shanahan, United States District Judge for the District of Nebraska